DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 04/07/2021. The information disclosure statement(s) have/has been considered by the examiner.

Status of Application
	Claims 1-20 are pending and will be examined.  Claims 1, 9, and 15 are independent claims. This Non-Final Office action is in response to the Application dated 10/19/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Examiners Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “lock in” of claim 16 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The term “lock in” 
The claim 16 has been interpreted as best understood by the Examiner as any passenger fare paid or a transaction attribute performed for a passenger to utilize a vehicle for one or more journeys.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al., US 20180259976, herein further known as Williams, in view of BONANNI et al., US 20190236743, herein further known as Bonanni.

	Regarding claim 1, Williams discloses a method of providing adaptive transit resource allocation (paragraph [0242], allocation in the form of vehicles), comprising: receiving journey planning information (paragraph [0011], requests (plurality of requests) to transport are received, AND paragraph [0004], requests to transport may have respective start points and respective destinations (i.e. journey planning information)) from a mobile device (paragraph [0203], potential passengers may pre-book their journey through a smart phone AND [0162], area controllers, common controller, and/or AVPS may communicate with external management services using an I/O device, a wired or wireless network, or a wireless radio communications interface, see also at least FIG. 2, user interfaces 276a-d); generating one or more routes (paragraph [0017], management system is configured to provide at least one (i.e. one or more) approximate target route) based on the journey planning information (paragraph [0004], requests to transport may have respective start points and respective destinations); providing the one or more routes and details associated with each of the routes to the mobile device (paragraph [0476], AVPS can operate in conjunction with a human user system (HUS) (i.e. mobile device) which provides the relevant personalization of the vehicle systems that may be configured for the human experience, (wherein providing routes and details to (HUS)/mobile device is inherent); receiving a selection of one of the one or more routes (paragraph [0203], reservation and scheduling subsystem of the CMS may then elicit from the passenger, the passenger's preferred pick up time (wherein selection is inherent to the elicited response) AND paragraph [0212], trip request between passenger and transportation system is based upon passenger selection of origin, and departure and time through and application (wherein an application is well known to be used on mobile devices)) from the mobile device (paragraph [0203], and [0162]); analyzing the selection and selected routes from a number of other mobile devices (paragraph [0191], demand for such vehicles is undertaken through having a forward view of the forth coming demand, as each prospective user (i.e. a number of other ; and adjusting an allocation of transit resources (at least paragraph [0040], adjusting, by the management system, at least one of an operating status of the one or more at least partially autonomous vehicles, and a quantity of vehicles on the one or more roadways, based at least in part on the requests to transport received, AND at least paragraph [0193]) based on the analysis (paragraph [0191], .
	However, the method of Williams does not explicitly state providing the one or more routes and details associated with each of the routes to the mobile device and receiving a selection of one of the one or more routes.
	Bonanni teaches providing the one or more routes and details (at least claim 1, each route having route information) associated with each of the routes to the mobile device (claim 1, server communicates the one or more routes to the client device, AND paragraph [0028], route engine 54 has configured route options within the traveler's constraints, the traveler is presented the route options at mobile computing device 20 to select a route for purchase or scheduling) and receiving a selection of one of the one or more routes (claim 1, receive from the client device a selection of one route from the one or more routes AND paragraph [0028], route selection is passed to transaction engine 56 to secure the transportation assets for the selected route segments).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including providing the one or more routes and details 
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation at the press of a button.
Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of old, well known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, the combination of Williams and Bonanni disclose all limitations of claim 1 above.
Williams discloses further a method wherein the journey planning information comprises a time of the journey (paragraph [0193], determine one or more recommended or target routes and corresponding trip times on the roadway that a vehicle may travel (i.e. time of journey) in order to fulfill an assigned request)

Regarding claim 3, the combination of Williams and Bonanni disclose all limitations of claim 1 above.
Williams discloses further a method wherein adjusting the allocation of transit resources  (paragraph [0242], allocation in the form of vehicles) is further based on one or more policy objectives of a transit operator (paragraph [0552], a shoal of vehicles communicate directly or indirectly with the other and may coordinate their transit to achieve some other objective, such as reducing congestion at a particular shared destination by spacing out arrivals, or by arriving together so as to assemble a group of passengers without undue waiting).

Regarding claim 4, the combination of Williams and Bonanni disclose all limitations of claim 3 above.
Williams discloses further a method wherein the one or more policy objectives are selected from the group comprising: reducing traffic congestion (paragraph [0552], reducing congestion) , encouraging rideshare usage, encouraging mass transit usage, reducing pollution, encouraging social distancing, routing traffic away from construction, routing traffic away from accidents, routing traffic away from schools, reducing an amount of traffic near a hospital, changing traffic based on weather patterns, and directing non- event traffic away from an event.

Regarding claim 5, the combination of Williams and Bonanni disclose all limitations of claim 1 above.
adjusting the allocation of transit resources comprises a fare charge along one or more roads (paragraph [0122 and 0140], controller, and/or an associated management system for a deployment of a transportation
system may include passenger fare/transaction attribution).
However, the method of Williams does not explicitly state adjusting the allocation of transit resources comprises adjusting a fare charge along one or more roads.
	The method of Bonanni teaches adjusting the allocation of transit resources comprises adjusting a fare charge (paragraph [0035], transaction selector 82 generates an authorization for a charge (i.e. fare charge) associated with the identicon and the bus identicon that changes every minute, upon selection of the identicon a traveler may be provided with 5 minutes of changing identicons so that the traveler has a window of time to enter the bus) along one or more roads.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including adjusting the allocation of transit resources comprises adjusting a fare charge along one or more roads as taught by Bonanni.
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation and fare charges at the press of a button.
Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.


Regarding claim 6, the combination of Williams and Bonanni disclose all limitations of claim 1 above.
Williams discloses further a method wherein the details associated with each of the routes are based on one or more transit service statuses at a time of the journey (paragraph [0243], calculation may include the anticipated status of both embarkation and disembarkation (i.e. one or more transit service statuses) from boarding zone management system (BMS) at the requested time of departure or arrival).

Regarding claim 7, the combination of Williams and Bonanni disclose all limitations of claim 6 above.
Williams discloses further a method wherein adjusting the allocation of transit resources comprises placing additional transit vehicles into service (paragraph [0188], capacity planning module determines that additional vehicles are needed, it may initiate requests to the reservation system to assign a parked vehicle (e.g. a vehicle in a garage) to be made active (i.e. additional transit vehicles into service) and to move to the general area of the roadway that is (will be) needed).

Regarding claim 9, all limitations have been examined with respect to the method in claim 1. The server apparatus disclosed in claim 9 can clearly perform the methods of claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Regarding claim 10, the combination of Williams and Bonanni disclose all limitations of claim 9 above.
However, the method operating on server apparatus of Williams does not explicitly state receive a verification indication from another mobile device that the mobile device and the other mobile device are on a same vehicle.
Bonanni teaches receive a verification indication from another mobile device that the mobile device and the another mobile device are on a same vehicle (paragraph [0006], visually distinct identicons that authorize a traveler to use the transportation asset, AND [0008], transportation professional compares a traveler's identicon to the transportation professional's own identicon to authorize transportation (wherein the identicons are displayed upon the transportation professionals user device and the travelers user device)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams to receive a verification indication from another mobile device that the mobile device and the other mobile device are on a same vehicle as taught by Bonanni.
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation and fare charges at the press of a button.
 the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of old, well known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 11, the combination of Williams and Bonanni disclose all limitations of claim 9 above.
However, the method operating on server apparatus of Williams does not explicitly state the verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code.
Bonanni teaches the verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code (paragraph [0006], visually distinct identicons (i.e. machine-readable code) that authorize a traveler to use the transportation asset).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams to include verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code as taught by Bonanni.

Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of old, well known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 13, the combination of Williams and Bonanni disclose all limitations of claim 9 above.
The method operating on server apparatus of Williams discloses further to provide the mobile device with an alternative route while a user of the mobile device is traversing the selected route (paragraph [0545], shoal of vehicles may be routed (or rerouted) (i.e. alternative route) together as a group (wherein the user device is inherent to each vehicle of the shoal))

Regarding claim 15, all limitations have been examined with respect to the method in claim 1. The non-transitory computer-readable medium having instructions executed on a 

Regarding claim 16, the combination of Williams and Bonanni disclose all limitations of claim 15 above.
Williams discloses further the method performed using instruction from non-transitory computer-readable medium to lock in a journey cost for the selected route (paragraph [0122], and paragraph [0140], passenger fare/transaction attribute transacted or paid for one or more journeys).

Regarding claim 17, the combination of Williams and Bonanni disclose all limitations of claim 16 above.
Williams discloses further the method performed using instruction from non-transitory computer-readable medium including journey cost (paragraph [0140])
However, the method of Williams performed using instruction from non-transitory computer-readable medium does not explicitly state the journey cost is valid for a predetermined time window about a selected journey start time.
	Bonanni teaches the journey cost is valid for a predetermined time window about a selected journey start time (claim 5, route comprises a scheduled time at the start location and the identicon (i.e. journey cost) restricted access is released for a predetermined limited time window relative to the scheduled time).


Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, and Bonanni, in view of GIBSON et al., US 20190206009, herein further known as Gibson.

Regarding claim 8, the combination of Williams and Bonanni disclose all limitations of claim 1 above.
However, Williams does not explicitly state the method wherein notifying the mobile device of a change in transit service status that impacts the selected route.
The method of Gibson teaches notifying the mobile device of a change in transit service status that impacts the selected route (paragraph [0141], regardless of whether a pickup location or transportation vehicle changes, the transportation matching system 102 optionally sends updated or new transportation-request notifications to transportation vehicles and updated transportation confirmations to user client devices).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including notifying the mobile device of a change in transit service status that impacts the selected route as taught by Gibson.
One would be motivated to modify Williams in view of Gibson for the reasons stated in Gibson paragraph [0003], to avoid adverse impact to transit requesters and transit drivers at high volume transportation venues due to excessive wait times in a queue or sending too many transport vehicles or not enough vehicles.  Furthermore, vehicles waiting in a queue can negatively impact the environment.
Additionally, the claimed invention is merely a combination of old, well known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to 

Regarding claim 12, all limitations have been examined with respect to the method in claim 8. The server apparatus disclosed in claim 12 can clearly perform the methods of claim 8. Therefore, claim 12 is rejected under the same rationale as claim 8 above.

Regarding claim 19, all limitations have been examined with respect to the method in claim 8. The computer-readable medium including instructions used with a processor disclosed in claim 19 can clearly perform the methods of claim 8. Therefore, claim 19 is rejected under the same rationale as claim 8 above.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, and Bonanni, in view of MORALES, US 20180172463, herein further known as Morales.

Regarding claim 14, the combination of Williams and Bonanni disclose all limitations of claim 9 above.
The method operating on server apparatus of Williams discloses further the processor to receive location information associated with one or both of the mobile device (paragraph [0203], application hosted on a suitable device, such as a smart phone identifying their current  and a vehicle associated with the mobile device (paragraph [0194-0195], effective and optimized operation management of vehicles in deployment include vehicle and geographic location, AND    paragraph [0240-0241], transport information is then scheduled by one or more common controller, management systems, and/or area controllers, so as to provide a confirmation to the passenger of the boarding zone location, the time of the availability of the vehicle).
However, Williams does not explicitly state the method operating on server apparatus can verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information. 
Morales teaches the method operating on server apparatus can verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information (paragraph [0121], comparative analysis of the bread-crumbed route (i.e. location information) or other suitable user input can iteratively check for route completion by the user (i.e. completed a journey) before moving on to additional waypoints). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information as taught by Morales.
One would be motivated to modify Williams in view of Morales for the reasons stated in Morales paragraph [0003], efficient accomplishment of the routes and route tasks that will result in being able to navigate to destination or any point..  Furthermore, the system can target a user with options for methodology and fastest route to destination (defined as a chosen starting point 
Additionally, the claimed invention is merely a combination of old, well known systems and methods for administering geo-tracking solutions and routing users from point to point in a geographical location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 20, all limitations have been examined with respect to the method in claim 14. The computer-readable medium including instructions used with a processor disclosed in claim 20 can clearly perform the methods of claim 14. Therefore, claim 20 is rejected under the same rationale as claim 14 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, and Bonanni, in view of PINTO et al., US 20080255754, herein further known as Pinto.

Regarding claim 18, the combination of Williams and Bonanni disclose all limitations of claim 15 above.
Williams discloses further the method performed using instruction from non-transitory computer-readable medium including adjusting the allocation of transit resources (paragraph [0242], allocation in the form of vehicles).
adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow.
Pinto teaches adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow (paragraph [0039], system and method using the client and server software to provide HOV lane speed vs. other lanes and may include the ability to open and close and control entry via on-ramps by dynamically controlling the control traffic lights timing (wherein the direction of traffic flow is inherent to controlling the control traffic lights timing)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow as taught by Pinto.
One would be motivated to modify Williams in view of Pinto for the reasons stated in Pinto paragraph [0002], to avoid and improve slowed traffic flow, traffic jams and at times,
gridlock.  Furthermore, user devices exchanging and communicating traffic information is beneficial to collect and report realtime traffic information from a plurality of roads.
Additionally, the claimed invention is merely a combination of old, well known elements of exchange and communication of traffic and road information using mobile communication devices including enhanced traffic control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669